           Case 2:20-cv-01707-RSM-JRC Document 13 Filed 01/07/21 Page 1 of 2




 1                                                               The Honorable Ricardo S. Martinez
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12                           UNITED STATES DISTRICT COURT
13                     WESTERN DISTRICT OF WASHINGTON AT SEATTLE
14
15
16   NINTENDO OF AMERICA, INC.,                        NO. 2:20-cv-01707-RSM-JRC
17
18                      Plaintiff,                     DECLARATION OF SERVICE
19
20           v.
21
22   LE HOANG MINH, d/b/a WINMART,
23
24                      Defendants.
25
26
27
28          Pursuant to Dkt. 12, dated January 5, 2021, Order on Motion for Leave to Serve Process
29
30   by Alternative Means, the undersigned declares under penalty of perjury under the laws of the
31
32   State of Washington that on the below date, I caused a true and correct copy of the Summons and
33
34   Complaint in this action to be served via email to defendant Le Hoang Minh at
35
36   minhkayak43@gmail.com.
37
38
39
40
41
42
43
44
45


     DECLARATION OF SERVICE                  -1                  GORDON       600 University Street
     No. 2:20-cv-01707-JRC                                        TILDEN      Suite 2915
                                                                 THOMAS       Seattle, WA 98101
                                                                 CORDELL      206.467.6477
          Case 2:20-cv-01707-RSM-JRC Document 13 Filed 01/07/21 Page 2 of 2




 1         DATED this 7th day of January, 2021.
 2
 3                                         PIRKEY BARBER PLLC
 4                                         Attorneys for Plaintiff Nintendo of America Inc.
 5
 6                                         By      s/ Christopher Weimer
 7                                                Christopher Weimer, Admitted Pro Hac Vice
 8                                                Travis R. Wimberly, Admitted Pro Hac Vice
 9                                                1801 East 6th Street, Suite 300
10                                                Austin, TX 78702
11                                                512.322.5200
12                                                cweimer@pirkeybarber.com
13                                                twimberly@pirkeybarber.com
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
30
31
32
33
34
35
36
37
38
39
40
41
42
43
44
45


     DECLARATION OF SERVICE               -2                   GORDON      600 University Street
     No. 2:20-cv-01707-JRC                                      TILDEN     Suite 2915
                                                               THOMAS      Seattle, WA 98101
                                                               CORDELL     206.467.6477
